Exhibit 10.1

 



CREATIVE REALITIES, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into as of November
7, 2019 (the “Effective Date”) by and between Creative Realities, Inc., a
Minnesota corporation (the “Company”), and Dennis McGill (“Consultant”).

 

A. Consultant serves as a director on the Company’s Board of Directors.

 

B. Consultant has substantial experience providing general business and strategy
consulting services to businesses.

 

C. The Company is in need of such services, and the Company desires to engage
Consultant to provide such services.

 

Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Consultant and the Company hereby agree as
follows:

 

1. Services. The Company hereby engages Consultant, and Consultant hereby
accepts such engagement, as an independent contractor to provide the services
described in Schedule 1 attached hereto (the “Services”) to the Company above
and beyond the services customarily provided as a prospective or current board
member, on the terms and conditions set forth herein. Consultant will devote the
time required, as agreed upon by the parties, to deliver the Services.
Consultant shall have sole control over the detailed manner and method of
performance of the Services, and the Company shall have the right to control
only the end result. Unless otherwise provided herein, Consultant shall furnish,
at Consultant’s own expense, the equipment, supplies and other materials used to
perform the Services. The Company shall provide Consultant with access to its
premises and equipment to the extent necessary for the performance of the
Services.

 

2. Compensation and Expenses. As full compensation for the Services and the
rights granted to the Company hereunder, the Company shall pay Consultant $5,000
per month (pro-rated for any partial months), in accordance with the Company’s
normal payroll procedures. The Company may grant Consultant options to purchase
stock in the Company from time to time pursuant to a separate option agreement
between the Company and Consultant. The Company shall reimburse Consultant for
his reasonable out-of-pocket expenses incurred in providing the Services in
accordance with the Company’s general reimbursement policies; provided, however,
that the Company shall not reimburse Consultant for any expense in excess of
$1,500 unless such expense is pre-approved in writing by the Company.

 

3. Independent Consultant Status; Benefits. Consultant is performing the
Services as an independent contractor, and this Agreement shall not be construed
to create any association, partnership, joint venture, employee or agency
relationship. Consultant is not an employee, agent or subcontractor of the
Company. Consultant has no authority (and shall not hold himself or herself out
as having authority) to act on behalf of, or to bind, the Company. Consultant
shall not, on the Company’s behalf, make any representation, enter into any
agreement or contract or incur any liability, in each case without the Company’s
prior written consent. Consultant shall not be eligible hereunder to receive or
participate in any vacation, sick leave, group medical, life or other insurance,
disability, profit sharing or retirement benefits or any other fringe benefits
or benefit plans offered by the Company to its employees. Consultant shall pay
all applicable taxes (including penalties and interest) that may arise as a
result of this Agreement (collectively, “Taxes”) and make all insurance
contributions (including unemployment or disability), and the Company shall not
be responsible for withholding or paying any such Taxes, making any insurance
contributions or obtaining worker’s compensation insurance on behalf of
Consultant.

 



 

 



 

4. Confidential Information. Consultant will treat all Confidential Information
(as defined below) as strictly confidential and will not, directly or
indirectly, access, use, copy, remove (from the Company’s premises or control)
or disclose to any Person, in whole or in part, any Confidential Information,
except to the extent actually required (i) in the performance of the Services or
(ii) by law or pursuant to a valid order of a court of competent jurisdiction.
Consultant will promptly notify the Company, in writing, of any misappropriation
or misuse of Confidential Information. “Confidential Information” means any and
all confidential, secret, proprietary or otherwise nonpublic documents,
materials and other information, in tangible and intangible form, of (i) the
Company relating to its actual or anticipated business, operations, research or
development or (ii) third parties associated with the Company, including
customers, suppliers, licensors, licensees, partners, collaborators, vendors,
distributors and buyers (“Third Party Information”), excluding any of the
foregoing items to the extent the same became publicly known and made generally
available through no wrongful act of Consultant or others.

 

5. Representations and Warranties. Consultant hereby represents and warrants to
the Company that (i) Consultant’s entering into this Agreement and performance
of the Services do not conflict with, and will not result in any breach of, or
default under, any other agreement to which Consultant is subject; (ii)
Consultant has all right, power and authority necessary to enter into and
perform its obligations under this Agreement; and (iii) Consultant has the
required skill, experience and qualifications, and all licenses and permits
necessary and appropriate, to perform the Services and will perform the Services
in a professional, timely and workmanlike manner in accordance with generally
recognized industry standards for similar services and in compliance with all
applicable laws, orders and regulations. The Company hereby represents and
warrants to Consultant that (i) the Company has all right, power and authority
necessary to enter into and perform this Agreement; and (ii) the execution of
this Agreement has been duly authorized by all necessary corporate action.

 

6. Term; Termination; Survival. The term of this Agreement shall commence on the
Effective Date and continue for a period of twelve (12) months, and shall renew
automatically for additional twelve (12) month periods, provided that either
party may terminate this Agreement at any time upon thirty (30) days’ prior
written notice. Sections 2 (Compensation and Expenses), 4 (Confidential
Information), and 9 (Miscellaneous) hereof will survive any expiration or
termination of this Agreement.

 

7. Indemnity. The Company agrees to indemnify and hold harmless Consultant,
subject to the exceptions below, if Consultant is a party to any proceeding
related in any way to Consultant’s performance of Services. Consultant shall be
indemnified by the Company against all expenses and liabilities incurred or paid
by Consultant in connection with such proceeding. Consultant shall be entitled
to the indemnification except to the extent that, in connection with the events
giving rise to or related to the proceeding, (i) Consultant engaged in willful
misconduct or gross negligence, or (ii) Consultant is liable to the Company with
respect to any claim, issue or matter involved in the proceeding out of which
the claim for indemnification has arisen, including, without limitation, a claim
that Consultant received an improper personal benefit as a result of
Consultant’s willful misconduct or gross negligence.

 

8. Notices. All notices, requests, consents, claims, demands, waivers and other
communications required or permitted hereunder shall be in writing and shall be
to the address and marked to the attention of the individual (by name or title)
set forth below or to such other address or individual as such party may
designate by a notice given in accordance with this Section and shall be deemed
given or delivered (a) when delivered personally, (b) one business day after
being deposited with an overnight courier service (costs prepaid), or (c) when
received or rejected by the addressee, if sent by certified or registered mail,
return receipt requested, postage prepaid. Notices to the Company shall be
delivered to the Company’s principal office, and notices to Consultant shall be
sent to the most recent address of Consultant in the Company’s books and
records.

 



2

 



 

9. Miscellaneous. This Agreement shall be governed by the internal laws of the
State of Kentucky, without regard to any conflict of laws principles. Each party
hereto irrevocably consents and submits to the exclusive personal jurisdiction
of any state or federal court located in the County of Jefferson in the State of
Kentucky, as well as to the jurisdiction of all courts to which an appeal may be
taken from such courts, for enforcement of this Agreement. Each party hereto
irrevocably waives any objection such party may have to venue in the defense of
an inconvenient forum to the maintenance of such actions or proceedings to
enforce this Agreement. In the event of a breach or threatened breach by
Consultant of any provision hereof, Consultant hereby consents and agrees that
the Company may seek, in addition to other available remedies, injunctive or
other equitable relief from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The Services are in the nature of personal services. Accordingly,
without the Company’s prior written consent, Consultant may not assign, delegate
or subcontract this Agreement or any right or obligation hereunder. The Company
may not assign this Agreement, and its rights and obligations hereunder, without
the prior written consent of the Consultant. Subject to the foregoing limits on
assignment, this Agreement will inure to the benefit of, be binding on, and be
enforceable against, the parties hereto and their respective successors and
assigns. This Agreement sets forth the entire agreement and understanding
between the parties relating to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, both written and oral.
No modification or waiver of any provision of, or amendment to, this Agreement
shall be effective unless it is in writing and signed by Consultant and the
appropriate and authorized officer of the Company. The failure or delay of any
party to enforce at any time any provision hereof shall not be construed to be a
waiver, and no waiver of any breach shall be held to constitute a waiver of any
other or subsequent breach. No provisions hereof are intended, nor shall be
interpreted, to provide or create any third party beneficiary rights, unless
specifically provided otherwise herein. Should any provision contained herein be
held as invalid, illegal or unenforceable, such holding shall not affect the
validity of the remainder of this Agreement, the balance of which shall continue
to be binding upon the parties with any such modification to become a part
hereof and treated as though originally set forth herein. The titles, captions
and headings herein are for convenience of reference only and shall not affect
the meaning or interpretation hereof. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. Each party agrees to execute and deliver such additional documents and
to take such further actions as may reasonably be necessary to give full effect
to the purposes of this Agreement and the terms and conditions hereof. This
Agreement may be executed in counterparts (including by facsimile, e mail or
other means of electronic transmission), each of which shall be considered an
original, but all of which, when taken together, shall be considered one and the
same agreement.

 

Signature page follows.

 

3

 

 

In Witness Whereof, the undersigned have executed this Consulting Agreement as
of the date set first set forth above.

 



Creative Realities, Inc.   Dennis McGill         By: /s/ Richard Mills   /s/
Dennis McGill Name: Richard Mills   Its: Chief Executive Officer  



 

4



 